Citation Nr: 0736857	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on December 13, 2004 at St. 
Vincent's Medical Center.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1979, and from September 1983 to March 1985.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Gainesville, Florida, 
which denied entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on December 13, 2004 
at St. Vincent's Medical Center.  The VA Regional Office (RO) 
in St. Petersburg, Florida, currently has jurisdiction over 
the veteran's medical file.


FINDINGS OF FACT

1.  On December 13, 2004, the veteran was treated in a 
hospital emergency department at the St. Vincent's Medical 
Center.

2.  A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment on December 13, 2004 would have been 
hazardous to the veteran's life or health.

3. The evidence for and against the claim is in relative 
equipoise on the question of whether the medical care 
provided at St. Vincent's Medical Center on December 13, 2004 
was for a medical emergency.

4.  The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment.

5.  The veteran is financially liable to the non-VA provider 
of the emergency treatment.

6.  The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for payment or reimbursement of 
unauthorized medical expenses incurred on December 13, 2004 
at St. Vincent's Medical Center have been met.  
38 U.S.C.A. §§ 1725, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.159, 17.1000-17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reimbursement or Payment for Medical Services

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;
 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;
 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;
(5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;
(6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;
(7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;
(8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and
(9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.  
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

In this case, the evidence of record reflects that the 
veteran was treated on December 13, 2004 at St. Vincent's 
Medical Center for an allergic reaction to a medication 
(Niacin) that VA had prescribed for a non-service-connected 
disability. Because the veteran was being treated for a non-
service-connected disability (he is service connected only 
for hearing loss), the veteran does not claim, and the 
evidence does show, eligibility for payment or reimbursement 
for unauthorized medical expenses under 38 U.S.C.A. § 1728 
(West 2002 & Supp. 2006).

The veteran, including through his representative, contends 
that payment or reimbursement for unauthorized medical 
expenses incurred on December 13, 2004 at St. Vincent's 
Medical Center is warranted because the hospital treatment 
was rendered in what, at the time, appeared to be a medical 
emergency.  The veteran contends that on December 13, 2004 he 
suffered a reaction to a new medication (Niacin) prescribed 
at a VA clinic; that he called the VA clinic and explained 
the problem; and that VA told him that he needed immediate 
medical attention, no VA doctor was available to see him, he 
should go to the nearest emergency room, and he should tell 
St. Vincent's Medical Center that he was a VA patient.  The 
veteran contends that he relied upon VA's advice to go to the 
emergency room in deciding to seek treatment at St. Vincent's 
Medical Center.

A hospitalization discharge summary from the St. Vincent's 
Medical Center dated December 13, 2004 reflects that the 
veteran was admitted to the hospital with complaints of 
redness all over and a flushing sensation.  The symptoms that 
included skin itch and redness were indicated to have been of 
one hour duration, and were indicated to be severe, although 
they had been decreasing.  The assessment was Niacin flushes, 
finally diagnosed as medication induced erythema.  The report 
reflects that the veteran reported to St. Vincent's Medical 
Center that he was a VA patient.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is in relative equipoise 
on the question of whether the medical care provided at the 
St. Vincent's Medical Center on December 13, 2004 was for a 
medical emergency.  The veteran has credibly reported that, 
when he called the VA clinic on December 13, 2004 seeking 
medical treatment for the allergic reaction symptoms, VA 
advised him that he needed immediate medical attention, no VA 
doctor was available to see him, he should go to the nearest 
(including private) emergency room, and he should tell St. 
Vincent's Medical Center that he was a VA patient.  The 
hospitalization discharge summary from the St. Vincent's 
Medical Center reflects that the veteran in fact told St. 
Vincent's Medical Center that he was a VA patient.  This 
evidence tends to corroborate the veteran's assertions as to 
the conversation with the VA clinic, including their 
assessment that he needed to seek immediate medical attention 
at an emergency room.  The Board otherwise finds the 
veteran's reporting of events to be credible, and his story 
to be partially corroborated by the evidence that is of 
record.  

Notably, there is no competent medical evidence of record, 
including no medical opinion evidence, to the effect that the 
condition for which the veteran was treated was not under 
emergency circumstances.  Although the hospital discharge 
diagnosis was medication induced erythema, and shows that the 
symptoms had significantly decreased by the time the veteran 
was actually treated, the evidence of record shows that the 
nature of the physical symptoms, including redness and 
flushing, that the veteran experienced were indicated to be 
severe.  There is a reasonable doubt as to whether such 
severe and acute reactive symptoms were sufficient to prompt 
a reasonably prudent lay person to seek emergency medical 
treatment in this situation where VA facilities were not 
available.  Resolving reasonable doubt on this question, the 
Board finds that the medical care provided at the St. 
Vincent's Medical Center dated December 13, 2004 was for a 
medical emergency. 

The Board further finds that a VA or other Federal facility 
was not feasibly available on December 13, 2004.  As 
indicated, the Board finds the veteran's report of a phone 
conversation with a VA clinic on December 13, 2004 to be 
credible, including VA's notice to him that no VA doctor was 
available to see him.  This assertion is corroborated by the 
fact that the veteran in fact told St. Vincent's Medical 
Center that he was a VA patient, as he had been advised to 
do.  The care rendered to the veteran on December 13, 2004 
was part of the initial emergency evaluation and assessment.  

The Board further finds that the veteran was enrolled in the 
VA health care system at the time the emergency treatment was 
furnished; the veteran is financially liable to the non-VA 
provider of the emergency treatment; and the veteran has no 
health insurance coverage for payment or reimbursement for 
the emergency treatment.  
38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1002.

The additional provisions that pertain to the veteran having 
to unsuccessfully exhausted claims reasonably available 
against a third party in the case of an accident or work-
related injury, and eligibility for reimbursement under 38 
U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability, are not 
applicable in this veteran's case.  38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000-1002.   

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses incurred on December 13, 2004 at St. Vincent's 
Medical Center have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.   


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred on December 13, 2004 at St. Vincent's Medical Center 
is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


